Citation Nr: 1131081	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-12 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether recoupment of special separation benefits in the amount of $45,522.70 is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1993.

By letter dated in February 2007, the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California informed the Veteran that while he had been granted service connection and compensable evaluations for various disabilities, his VA compensation benefits would be withheld because he had received separation pay upon his discharge from service. The Veteran filed a timely appeal to the Board regarding the withholding of his VA compensation benefits.  The Veteran initially requested a Board hearing, but by a statement dated in July 2008, he withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's appeal.

The Veteran's DD Form 214 reflects that he was paid a special separation benefit in the amount of $47,522.70 on October 1, 1993, at the time of his separation from active duty service.  The type of separation was noted as release from active duty, and the reason for separation was a voluntary discharge for early release program.  

In a May 2005 letter, the RO notified the Veteran that his separation pay of $47,522.70 would be recouped through the withholding of his VA disability compensation until the full amount of his separation pay was repaid.  In a February 2007 letter, the RO notified the Veteran that the recoupment of his separation pay would begin.  The Veteran asserts that VA's recoupment of his separation pay is improper.

Military members are authorized to receive a special separation benefits payment under the authority of 10 U.S.C.A. § 1174a (West 2002).  Such payments are governed by 10 U.S.C.A. § 1174(h)(2) (West 2002).  See 10 U.S.C.A. § 1174(g) (West 2002).  Under 10 U.S.C.A. § 1174(h)(2), a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay.  See also 38 C.F.R. § 3.700(a)(5); VAOPGCPREC 14-92; VAOPGCPREC 12-96.

Since the issuance of the RO's February 2007 letter and February 2008 statement of the case, the VA regulation pertaining to concurrent benefits and elections, 38 C.F.R. § 3.700, was amended.  See 74 Fed. Reg. 26,956 (June 5, 2009).   Specifically, the regulation was amended so that VA would recoup from disability compensation an amount equal to the total amount of special separation benefits less the amount of Federal income tax withheld from such pay when special separation benefits were paid on or after December 5, 1991 (as opposed to VA recouping the entire amount of the special separation benefits regardless of Federal income tax withheld, as it does when benefits were paid prior to that date).  The previous version of 38 C.F.R. § 3.700 only allowed a deduction of the amount of Federal income tax withheld from special separation benefits when the special separation benefits were paid on or after September 30, 1996.  See 38 C.F.R. § 3.700 (2008).  The regulatory change is particularly important in this case as the Veteran received payment of special separation benefits in October 1993.

The record does not include any information about how much Federal income tax was withheld from the Veteran's special separation benefits.  Thus, the case must be remanded so that this information can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Verify through official sources the amount of Federal income tax withheld from the special separation benefits paid to the Veteran in 1993.

2.  Please send the Veteran a letter asking him to provide any official documentation pertaining to Federal income taxes withheld from his payment of special separation benefits in 1993.  Examples of official documents include W-2 Forms and Military Leave and Earning Statements.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


